DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 8/26/2021 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Specification Objection
2.     The disclosure is objected to because of the following informalities: 
         Paragraph [0001] recites “This application is a divisional of U.S. Application No. 16/441,370, filed on June 14, 2019…”. This statement is incorrect.  Claims 1-14 of the child application 17/412,760 are new and have not been previously recited in the parent application 16/441,370. It also notes that the restriction requirement was not applied to the original claims of the parent application 16/441,370. Therefore, the child application has been treated as a continuation of 16/441,370, filed on June 14, 2019. Appropriate correction is required.

Claim Objection
3.       Claims 1-14 are objected to because of the following informalities:
          Regarding claim 1, line 3, “TDDB” should be changed to --- time-dependent dielectric breakdown (TDDB) ---. Line 5 recites “an input switch between a voltage application node…”, for clarification purposes, line 5 should recite “an input switch electrically connected between a voltage application node…”.  Line 10 recites “a second switch between the chip pad…”, for clarification purposes, line 10 should recite “a second switch electrically connected between the chip pad…”.                 Claims 2-8 are also objected as they inherit the deficiencies from claim 1.
          Regarding claim 4, line 2 recites “a protection switch between the input node and a ground node”, for clarification purposes, line 2 should recite “a protection switch electrically connected between the input node and a ground node”.  
          Regarding claim 7, line 3 recites “a first switch between the voltage generator circuit…”, for clarification purposes, line 2 should recite “a first switch electrically connected between the voltage generator circuit…”.  
          Regarding claim 9, line 3, “TDDB” should be changed to --- time-dependent dielectric breakdown (TDDB) ---. Line 4 recites “an input switch between a voltage application node…”, for clarification purposes, line 4 should recite “an input switch electrically connected between a voltage application node…”.  Line 10 recites “a second switch between the chip pad…”, for clarification purposes, line 10 should recite “a second switch electrically connected between the chip pad…”.                 Claims 10-11 are also objected as they inherit the deficiencies from claim 9.
          Regarding claim 12, line 3, “TDDB” should be changed to --- time-dependent dielectric breakdown (TDDB) ---. Line 5 recites “an input switch between a voltage application node…”, for clarification purposes, line 4 should recite “an input switch electrically connected between a voltage application node…”.  
          Claims 13-14 are also objected as they inherit the deficiencies from claim 12.
Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.        Claims 9-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
             Regarding claim 9, it is unclear to the reader that “a first protection switch enable signal” in line 6 is intended to be the same or difference with “a first protection switch enable signal” in line 11. Clarification is requested.
          Claims 10-11 are also rejected as they inherit the deficiencies in claim 9.

Double Patenting 
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.       Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent  11,125,811, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
       Both claim features of the instant application 17/412,760 and prior US. Pat. 11,125,811can be compared as:
Instant Application 17/412,760
US. Pat. No. 11,125,811
Claim 1
Claims 1+8 + 9 +  11
Claim 2 
Claim 2
Claim 3
Claim 3
Claim 4
Claim 1
Claim 5
Claim 2
Claim 6
Claim 4
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claims 11 + 15
Claim 10
Claim 13
Claim 11
Claim 16
Claim 12
Claim 20  
Claim 13
Claim 13
Claim 14
Claim 16



Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
           Kuroda (U.S Pub. 20190277908) discloses a test circuit includes a test pad supplied with a test signal causing the test circuit to be transitioned to a test mode, and further includes a first p channel MOS transistor having a source connected to the test pad, and a gate applied with a prescribed reference voltage, a first n channel MOS transistor having a drain connected to a drain of the first p channel MOS transistor, and a source grounded via a first current limiting element, and a control circuit which has an input terminal connected to the drain of the first n channel MOS transistor, and an output terminal connected to a gate of the first n Tr, and controls the first n channel MOS transistor from an on state to an off state when the test signal becomes a prescribed voltage or more (see specification for more details).          Lee (U.S Pub. 20180190550) discloses a first set of test structures for a gallium nitride (GaN) transistor that includes N field plates is disclosed, where N is an integer and X is an integer between 0 and N inclusive. A test structure TSX of the first set of test structures includes a GaN substrate, a dielectric material overlying the GaN substrate, a respective source contact abutting the GaN substrate and a respective drain contact abutting the GaN substrate. The test structure TSX also includes a respective gate overlying the substrate and lying between the respective source contact and the respective drain contact and X respective field plates corresponding to X of the N field plates of the GaN transistor, the X respective field plates including field plates that are nearest to the GaN substrate (see specification for more details).
          Zeng (U.S Pub. 20150381148) disclosesgenerator circuit is coupled to apply a control signal the gate terminal of a power transistor driving an output node. A reference voltage is generated having a first voltage value as the reference for the control signal and having a second, higher, voltage value for use in stress testing a clamping circuit is provided between the reference voltage and the power transistor gate to function in two modes. In one mode, the clamping circuit applies a first clamp voltage to clamp the voltage at the gate of the power transistor when the generator circuit is applying the control signal. In another mode, the clamping circuit applies a second, higher, clamp voltage to clamp the gate of the power transistor during gate stress testing(see specification for more details). 

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/12/2022